Suite 1400, 4208 Six Forks Road Raleigh, NC 27609 t f June 28, 2013 direct dial direct fax tsteed@kilpatricktownsend.com VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, DC20549 RE: WST Investment Trust (the “Trust”) (File No. 333-***** AND 811-22858), on behalf of the WST Asset Manager – U.S. Equity Fund (the “Fund”), the sole series of the Trust Ladies and Gentlemen: Transmitted for filing is the Registration Statement on Form N-1A for the Fund.Also being transmitted concurrently with the Form N-1A Registration Statement is the Form N-8A Notification of Registration under the Investment Company Act of 1940, as amended.Pursuant to Securities Act Release No. 33-7331, no fees are being paid with these filings. Please contact the undersigned with any questions or comments regarding this filing. Sincerely, /s/ Thomas W. Steed III Thomas W. Steed III cc: Roger H. Scheffel Jr. Matthew S. Chambers, Esq.
